Citation Nr: 1115009	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-00 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, memory loss, inability to sleep, anger management, and speech difficulty. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to October 1981, had a period of active duty for training (ADT) from January 1991 to May 1991, and served on active duty from June 1996 to December 1996, and from January 2002 to December 2002.  

This appeal arises from a March 2006 rating action of the Department of Veterans' Affairs (VA) Regional Office (RO) located in Buffalo, New York.  

A hearing before the Board was scheduled in March 2011, but the Veteran failed to appear.  The hearing notice was properly sent to the Veteran's last known address and returned by the U.S. Postal Service as undeliverable.  See 38 C.F.R. § 3.1(q) (2010).  The Board has not received an updated address and the Veteran has not requested to reschedule the hearing.  Under these circumstances, the Veteran's Board hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2010).

In the Veteran's March 2011 Written Brief Presentation, the Veteran's representative requested service connection for bilateral chondromalacia and for a left shoulder disability.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has several psychogenic symptoms that had their onset during active duty and/or are related to his military experiences.  These symptoms include memory loss, sleep difficulties, speech difficulties, anger problems, anxiety, and depression.

The Veteran's service treatment records are unremarkable for any psychiatric problems or psychogenic symptoms during his first three periods of active duty.  The report of a March 1997 periodic examination for Reserve service indicates the Veteran's psychiatric evaluation was normal.  On his Report of Medical History, he denied frequent trouble sleeping, depression or excessive worry, loss of memory, and nervous trouble of any sort.

VA treatment records indicate the Veteran sought mental health counseling in November 2000 during civilian life.  The Veteran complained feeling bored in his current relationship, having trouble sleeping, depression, and seeking out another woman on the Internet.  The tentative diagnosis was depression.  Later that month, a psychologist diagnosed the Veteran with adjustment disorder with depressed mood.  In December 2000, the Veteran discussed witnessing mass graves and being shot at while he was on active duty in Bosnia.  In February 2001, he was referred for a posttraumatic stress disorder (PTSD) evaluation.  The psychologist indicated that the Veteran did not have PTSD.  Rather, the Veteran was described as a man of fairly low self-esteem who tended to judge himself by how others saw him, especially his father.

The Veteran's Army Reserve unit was deployed in January 2002.  Prior to deployment, a December 2001 Report of Medical Examination indicates the Veteran's psychiatric evaluation was normal.  On his Report of Medical History, the Veteran denied nervous trouble, habitual stammering or stuttering, loss of memory, frequent trouble sleeping, depression or excessive worry, or being evaluated or treated for a mental condition.  He indicated that he had received marriage counseling.  

Post-deployment, the report of a November 2002 Report of Medical Examination indicates the Veteran's psychiatric evaluation was normal.  On his Report of Medical History, however, the Veteran indicated that he had occasional stammering (last two years), and sleeping problems (last 2 to 3 years), depression or excessive worry (last 2 to 3 years), and that he had been evaluated for depression (last 2 to 3 years).  He denied nervous trouble (anxiety or panic attacks), and loss of memory.  

VA treatment records indicate the Veteran was diagnosed with dysthymia, impulse control disorder, and alcohol abuse in March 2004; anxiety disorder and depression in November 2004; depressive disorder in March 2005; adjustment disorder with mixed anxiety and depressed mood in November 2006.  He was also evaluated for speech problems in April 2006 and it was believed that these problems were psychogenic in nature.  It was noted that he had been evaluated for speech problems and a sleep disorder at Strong Memorial Hospital, a private facility.  The Veteran's records from the Rochester Vet Center indicate that he had also received treatment at Evelyn Brandon Clinic (a private facility) for sexual and alcohol problems.  

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).  A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

A VA General Counsel opinion dated in July 2003 held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service.  The provisions of 38 C.F.R. § 3.306(b) providing that aggravation may not be conceded unless the preexisting condition increased in severity during service, are not inconsistent with 38 U.S.C. § 1111.  Section 3.306(b) properly implements 38 U.S.C. § 1153, which provides that a preexisting injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service.  Vet. Aff. Op. Gen. Couns. Prec. 3-2003.

In disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In this case, it is clear that the Veteran has a current psychiatric disability.  There is evidence that he experienced some symptoms prior to his last period of active duty, although he denied having these symptoms prior to deployment.  There is also evidence that he reported having these symptoms post-deployment, although a psychiatric evaluation was normal.  In light of the foregoing, the Board finds that a VA examination is necessary to obtain a medical opinion which clearly addresses the question of whether any current psychiatric disorder had its onset prior to or during active duty.  If it is found that a psychiatric disorder pre-existed active duty, the examiner should address whether it was aggravated or permanently worsened due to active duty.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA or non-VA that treated him for a psychiatric disorder, to include symptoms involving anxiety, depression, memory loss, inability to sleep, anger management, and speech difficulty.  This is to include the Veteran's medical records from Strong Memorial Hospital and Evelyn Brandon Clinic.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  After the above actions have been completed, the Veteran should be afforded a Mental Disorders examination.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Mental Disorders Examination.  Following the examination, the examiner is requested to provide an opinion as to the following questions:

a)	Does the evidence of record clearly and unmistakably show that a psychiatric disorder existed prior to the Veteran's fourth period of active duty, which began in January 2002?

b)	With respect to any such condition that the examiner believes existed prior to the Veteran's fourth period of active duty, is there clear and unmistakable evidence that the psychiatric disorder did not undergo an increase in the underlying pathology during or as a result of this period of active service?

c)	If the physician is of the opinion that a psychiatric disorder did not preexist the Veteran's fourth period of active duty, is it at least as likely as not (e.g., a 50 percent or greater likelihood) that any current psychiatric disorder had its onset during active duty?

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.  If the examiner opines that the question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so (why is the causation unknowable?), must be provided.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



